DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).   
Claims 1-2, 5, 7-8, 10, 12, 34-35, and 37 are rejected under 35 U.S.C. 103 as being un-patentable over RYU et al of the Patent Application No. :( US 2018/0184246 A1) herein after referred as RYU, in view of Lee et al  US Patent No.:( US 10,298,549 B2) hereinafter referred as Lee.
For claim 1, RYU teaches a radio terminal comprising:
a memory (2622 fig 26); and
at least one processor coupled to the memory (2621 fig 26), wherein
the at least one processor is configured to transmit to a radio station a Radio Resource Control (RRC) connection setup complete message (paragraph [0187], lines 1-3)-(paragraph [0190], lines 1-4) including a UE assistance information element indicating which of a plurality of communication architecture types for data packet transmission relating to Cellular Internet of Things (CIoT) the radio terminal desires to use (paragraph [0387]- [0390], lines 1-11). However, RYU disclose all the subject matter of the claimed invention with the exemption of the radio terminal supports, or the radio terminal is configured with, wherein the information element is Access Stratum (AS) layer information, and is used by the radio station to determine a communication architecture type to be used for data packet transmission for the radio terminal as recited in claim 1.
Lee from the same or analogous art teaches the  radio terminal supports, or the radio terminal is configured with, wherein the information element is Access Stratum (AS) layer information (column 9, lines 18-27), and is used by the radio station to determine a communication architecture type to be used for data packet transmission for the radio terminal (column 9, lines 63-67 )-(column 9, lines 1-3 and ) and (column 10, lines 8-14). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the radio terminal supports, or the radio terminal is configured with, wherein the information element is Access Stratum (AS) layer information, and is used by the radio station to determine a communication architecture type to be used for data packet transmission for the radio terminal of Lee.   
The radio terminal supports, or the radio terminal is configured with, wherein the information element is Access Stratum (AS) layer information, and is used by the radio station to determine a communication architecture type to be used for data packet transmission for the radio terminal of Lee.  As disclosed in RYU, the motivation for the combination would be to use  the Access Stratum (AS) layer information which is  a functional layer in the UMTS and LTE wireless telecom protocol stacks between radio network and user equipment being  responsible for transporting data over the wireless connection and managing radio resources becoming the method device more efficient and reliable for a better communication. 
For claim 2, RYU teaches the radio terminal, wherein the plurality of communication architecture types includes a first communication architecture type in which a data packet is transmitted through a control plane and a second communication architecture type in which a data packet is transmitted through a user plane (paragraph [0336], lines 1-5), and
the at least one processor is configured to, when the second communication architecture type is used for the radio terminal, receive from the radio station an RRC message including an additional Packet Data Convergence Protocol (PDCP) configuration necessary for the second communication architecture type (paragraph [0121], lines 1-12).
For claim 5, RYU teaches a radio station comprising:
a memory (2612 fig 26); and
at least one processor coupled to the memory (2611 fig 26) and
configured to receive a Radio Resource Control (RRC) connection setup complete message from a radio terminal (paragraph [0187], lines 1-3)-(paragraph [0190], lines 1-4);
retrieve, from the RRC connection setup complete message, a UE assistance information element indicating which of a plurality of communication architecture types for data packet transmission relating to Cellular Internet of Things (CIoT) the radio terminal desires to use (paragraph [0387]- [0390], lines 1-11). However, RYU disclose all the subject matter of the claimed invention with the exemption of the radio terminal supports, or the radio terminal is configured with, wherein the information element is Access Stratum (AS) layer information, and determine, based on the information element, a communication architecture type to be used for data packet transmission for the radio terminal as recited in claim 5.
Lee from the same or analogous art teaches the  radio terminal supports, or the radio terminal is configured with, wherein the information element is Access Stratum (AS) layer information (column 9, lines 18-27), and determine, based on the information element, a communication architecture type to be used for data packet transmission for the radio terminal (column 9, lines 63-67 )-(column 9, lines 1-3 and ) and (column 10, lines 8-14). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the radio terminal supports, or the radio terminal is configured with, wherein the information element is Access Stratum (AS) layer information, and determine, based on the information element, a communication architecture type to be used for data packet transmission for the radio terminal of Lee.   
The radio terminal supports, or the radio terminal is configured with, wherein the information element is Access Stratum (AS) layer information, and determine, based on the information element, a communication architecture type to be used for data packet transmission for the radio terminal of Lee.  As disclosed in RYU, the motivation for the combination would be to use  the Access Stratum (AS) layer information which is  a functional layer in the UMTS and LTE wireless telecom protocol stacks between radio network and user equipment being  responsible for transporting data over the wireless connection and managing radio resources becoming the method device more efficient and reliable for a better communication. 
For claim 7, RYU teaches the radio station, wherein the at least one processor is further configured to:
select, from a plurality of core networks, a core network corresponding to the determined communication architecture type (paragraph [0084], lines 1-6); and
transmit, to the selected core network, an initial Non-Access Stratum (NAS) message retrieved from the RRC connection setup complete message (paragraph [0086], lines 1-5).
For claim 8, RYU teaches the radio station, wherein the at least one processor is configured to transmit, to the selected core network, the initial NAS message and an initial UE message including an information element indicating the determined communication architecture type (paragraph [0190], lines 1-4).
For claim 10, RYU teaches the radio station, wherein
the plurality of communication architecture types includes a first communication architecture type in which a data packet is transmitted through a control plane and a second communication architecture type in which a data packet is transmitted through a user plane, and the at least one processor is configured to, when the second communication architecture type is used for the radio terminal, transmit to the radio terminal, in response to receiving the RRC connection setup complete message, an RRC message including an additional Packet Data Convergence Protocol (PDCP) configuration necessary for the second communication architecture type (paragraph [0119]-[0121], lines 1-12).
For claim 12, RYU teaches a method in a radio station, the method comprising:
receiving a Radio Resource Control (RRC) connection setup complete message from a radio terminal (paragraph [0187], lines 1-3)-(paragraph [0190], lines 1-4); 
retrieving, from the RRC connection setup complete message, an information element indicating which of a plurality of communication architecture types for data packet transmission relating to Cellular Internet of Things (CIoT) the radio terminal desires to use (paragraph [0387]- [0390], lines 1-11), the radio terminal supports, or the radio terminal is configured with (paragraph [0398], lines 1-4 ).  However, RYU disclose all the subject matter of the claimed invention with the exemption of the determination, based on the information element, a communication architecture type to be used for data packet transmission for the radio terminal as recited in claim 12.
Lee from the same or analogous art teaches the determination, based on the information element, a communication architecture type to be used for data packet transmission for the radio terminal (column 9, lines 63-67) -(column 9, lines 1-3) and (column 10, lines 8-14). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determination, based on the information element, a communication architecture type to be used for data packet transmission for the radio terminal as taught by RYU into the method for managing area of terminal in wireless communication system of Lee.   
The determination, based on the information element, a communication architecture type to be used for data packet transmission for the radio terminal can be modify/implemented by combining the determination, based on the information element, a communication architecture type to be used for data packet transmission for the radio terminal with the device. This process is implemented as a hardware solution or as firmware solutions of RYU into the method for managing area of terminal in wireless communication system of Lee.  As disclosed in RYU, the motivation for the combination would be to use the selection of the architecture that will help to the communication more efficiently becoming more efficient and reliable for a better communication. 
For claim 34, RYU teaches the method, further comprising:
selecting, from a plurality of core networks, a core network corresponding to the determined communication architecture type (paragraph [0084], lines 1-6); and
transmitting, to the selected core network, an initial Non-Access Stratum (NAS) message retrieved from the RRC connection setup complete message (paragraph [0086], lines 1-5).
For claim 35, RYU teaches the method, wherein the transmitting includes transmitting, to the selected core network, the initial NAS message and an initial UE message including an information element indicating the determined communication architecture type (paragraph [0190], lines 1-4).
For claim 37, RYU teaches the method, wherein
the plurality of communication architecture types includes a first communication architecture type in which a data packet is transmitted through a control plane and a second communication architecture type in which a data packet is transmitted through a user plane, and the method further comprises, when the second communication architecture type is used for the radio terminal, transmitting to the radio terminal, in response to receiving the RRC connection setup complete message, an RRC message including an additional Packet Data Convergence Protocol (PDCP) configuration necessary for the second communication architecture type (paragraph [0119]-[0121], lines 1-12).
Allowable Subject Matter
Claims 9, 11, 36 and 38 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 08/20/2021, with respect to claims 1, 5 and 12 have been fully considered but they are not persuasive. 
For better understanding the examiner bring paragraph [0059] which states the followings:
 “[0059] The procedure shown in Fig. 3 may be modified as follows. The UE 1 may include, in addition to the ordinary establishment cause, another information element in the RRC Connection Request message (step 303) to indicate the communication architecture type. This 20information element may be, for example, an information element indicating which of the first and second communication architecture types the UE 1 has selected (e.g., a Selected Architecture Type or an Applied Architecture Type). For example, the UE 1 may set the value of the information element to "DataOverNAS (DONAS)" or "Type 1" in 25order to indicate the first communication architecture type, and set the value of the information element to "RRC-Suspend" or "Type 2" in order to indicate the second communication architecture type. “

Applicant asserts that RYU does not teach in claims 1, 5 and 12, "RCC connection setup message including an information element". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that RYU teaches "RCC connection setup message including an information element".  RYU teaches the eNB transmits a RRC connection setup message to the UE in response to the RRC connection request message (step, S1002). After receiving the RRC connection setup message, the UE transits to RRC_CONNECTED mode.  The UE transmits a RRC connection setup complete message to the eNB for verifying successful completion of the RRC connection establishment (step, S1003). The UE transmits the RRC connection setup complete message with NAS message (e.g., initial attach message, service request message, etc.) being included to the eNB. Therefore, the two types discussed in the spec of the current application for the information element are data over NAS or RRC_ssupended which is addressed in the paragraphs above.
Applicant asserts that RYU does not teach in claims 1, 5 and 12, “the message including an information element indicating which of a plurality of communication architecture types for data packet transmission relating to Cellular Internet of Things (CIoT) the radio terminal desire to use “. However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that RYU “the message including an information element indicating which of a plurality of communication architecture types for data packet transmission relating to Cellular Internet of Things (CIoT) the radio terminal desire to use “.  RYU teaches on paragraph [0390] and now is complemented by lee in paragraphs [0059] and [0067]. The CioT EPS optimization supports enhanced small data transfer. One optimization is based on User Plane transport of user data and is referred to as user plane CioT EPS optimization. In another optimization known as Control Plane CioT EPS Optimization, the user data is encapsulated to an NAS packet data unit (PDU) to transfer the user data through the MME, and as a result, the total number of control plane messages may be reduced at the time of controlling short data transaction. Therefore, when a message that includes a data transmission over NAS is selected that is the support of the optimization of the CIoT.
The prior art should be considered as a whole. See also MPEP § 2141.02 [R-5] Paragraph VI. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642